Citation Nr: 0305966	
Decision Date: 03/28/03    Archive Date: 04/08/03	

DOCKET NO.  95-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1978 to 
November 1981.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2000, at which time, it was 
remanded for further development.  The requested actions have 
been accomplished, and the case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appeal.  

2.  The veteran is currently service connected for:  A 
seizure disorder, evaluated at 20 percent disabling; and 
multiple scars on the right and left forehead, rated as 
noncompensably disabling. 

3.  The veteran does not meet the schedular requirements for 
a total disability rating based on unemployability and his 
service-connected disabilities alone are not shown to be 
sufficiently incapacitating so as to result in his being 
unemployable.  






CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.,  (West Supp. 2002); See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant Government and private 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  The VCAA further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

In this matter, the Board is of the opinion that the 
provisions of the VCAA have been fulfilled.  As to notice, 
the claims folder contains numerous rating actions and 
statements of the case, advising the veteran of the evidence 
that will be required, or helpful to substantiate the claim.  
The information was substantially repeated in several Board 
remands, most recently in August 2000.  In addition, the 
claims folder reflects that the veteran has been afforded a 
number of VA medical examinations in the development of his 
claim. 

Turning to review of the case at hand the record reflects 
that at the time of examination by VA in March 1993, the 
examiner opined that the veteran had had marked difficulty 
through the years maintaining employment due to his seizure 
disorder.  At the time of examination by VA in January 1995, 
it was noted that the veteran had had significant problems 
with keeping jobs throughout the years.  However, a 
February 1995 report of contact shows that the RO contacted a 
job placement coordinator who had been contacted by the RO to 
provide the veteran with employment assistance.  She reported 
that he had stopped coming to visit in October 1994.  She 
believed that the veteran was definitely employable and had 
failed to follow up on jobs that he could have had.  It was 
indicated that the veteran appeared to have lost all 
motivation to find employment since he got the idea that he 
was 100 percent disabled and might get a VA rating reflecting 
that.  

In an August 1995 statement the placement coordinator stated 
that after working with the veteran for two years, it was her 
opinion that he was employable.

Subsequent to the Board's 2000 remand, the veteran was 
accorded a social and industrial survey in May 2002.  He 
stated he was unemployable.  He was described as somewhat 
well groomed.  The veteran reported a spotty employment 
history.  He indicated he had worked at various jobs in the 
1980's.  In the 1990's, he worked from 1990 to 1992 in a 
Greyhound park, but was fired by the director of maintenance 
in a job performance dispute.  He attended school under the 
GI bill between 1993 and 1995.  He apparently was not 
employed thereafter until 2000 when he worked for the YMCA.  
He did not describe in what capacity he was employed.  He 
stated that, in May 2001, he was a groundskeeper, but quit 
because he felt the job held too much stress and had too many 
duties.  He claimed that from May 2001 to the present, he had 
received no job offers and had had difficulty feeling 
comfortable going out in public to look for work.  

As for education, the veteran stated that he graduated from 
high school in 1978.  He attended a drafting school where he 
earned a certificate of completion in drafting in 1984.  He 
also attended a technical institute in the 1990's and 
received a certificate in electronics. 

As for his mental health, the veteran related that he 
received treatment for depression for several years after 
1985.  Currently, he was receiving treatment for depression 
and seizures from his primary care physician.  He was 
properly oriented.  No symptoms associated with PTSD were 
reported or noted.  

The Axis I diagnosis was deferred.  There was no Axis II 
diagnosis.

The social worker stated that the veteran made no statements 
indicating he had not been able to keep employment or obtain 
employment because of reported disability.  The termination 
of employment appeared to have been made by choice, to 
include disagreement over job performance or employment 
disputes over legal issues.  The veteran did not identify any 
prior employers who refused to keep him employed or any 
prospective employers who had refused to hire him because of 
any identified or reported disability.  

Additional medical evidence includes a review of the medical 
records by a VA physician in September 2002.  The physician 
referred to a previous examination done by him in 
January 2000, at which time no epileptiform activity was 
seen.  An impression was made of history of seizure disorder 
since 1980 with a notation that examination was suggestive of 
generalized tonic-clonic seizures, with recent history 
indicating the veteran was nocturnal in nature.  It was noted 
that the frequency was not clear, but it was added these were 
not occurring every month, and the veteran could not tell how 
many he had had in the past year.  The veteran indicated he 
did not keep a diary.  Notation was made that the last 
seizure was 3 or 4 months previously, and current 
electroencephalographic tracings were normal.  The examiner 
opined at that time there was no evidence to question the 
diagnosis of seizures, but added that the frequency of the 
seizures was probably less compared to years earlier.  It was 
also noted that the history did not suggest the possibility 
of narcolepsy, pending review of studies.  An addendum 
reflected that there was no evidence of narcolepsy on current 
evaluation.  It was stated that polysomnography showed 
hypoxia, with no associated sleep apnea.

The physician reported that the veteran had been taking 200 
milligrams of Tegretol three times daily.  A review of recent 
neurology notes dated in April 2002 showed the veteran had 
not had any seizures since 1999.  Some episodes of blacking 
out were noted about a year previously, but these symptoms 
had stopped after the veteran stopped working.  He had been 
taking 200 milligrams of Tegretol twice daily with no side 
effects.  No recent electroencephalograms or Tegretol levels 
were available.  

Review of records from the Wichita VA medical facility also 
indicated the veteran was taking medication for depression.  
He was also receiving treatment for shoulder pain and being 
evaluated for gastrointestinal symptomatology.  

The diagnoses were:  Seizure disorder with a history of 
seizures since 1980, with the last seizure having been in the 
fall of 1999; no documentation of narcolepsy in the recent 
medical records, with notation of polysomnography followed by 
multiple sleep latency tests in January 2000 not showing any 
evidence of narcolepsy. 

As for the question of employability because of the seizure 
disorder, the physician stated that with the seizures under 
control for almost three years, the veteran was employable.  
It was noted that some jobs needed to "be avoided, that would 
be dangerous to him, or to others, if he has to work with 
machinery or on heights." 

A total disability evaluation may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based on individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100 percent, and only asks for TDIU 
because of "'subjective' factors that the 'objective' rating 
does not consider."  Vettese v. Brown, 7 Vet. App 31, 34-35 
(1994).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming a handicap or disability and 
to the effect of combinations of disability.  38 C.F.R. 
§ 4.15.  

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training, and previous work experience, but not to the 
claimant's age or to any impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by those circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain and keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Because the veteran is in receipt of a combined 20 percent 
disability rating, he clearly does not meet the threshold 
requirements for consideration of a total disability rating.  
As noted in the law and regulations section above, even if 
his disability fails to meet the statutory requirements, a 
total rating may nevertheless be granted on an extraschedular 
basis if it is found that he is unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 3.321(b)(1); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1993).

The veteran's scars have been rated as noncompensably 
disabling for many years and the recent medical evidence has 
reported no complaints or mention of impairment attributable 
to the scarring.  

As noted above, the seizure disorder has not been shown to be 
more incapacitating than reflected by the 20 percent rating 
currently in effect.  A review of neurology notes in April 
2002 showed there veteran had not had any seizures since 
1999. Also, recent testing has not shown evidence of 
narcolepsy.  A physician noted the frequency of seizures in 
September 2002 as being less when compared to the number in 
years past.  Having carefully reviewed all of the evidence of 
record, the Board is of the opinion that the claim does not 
warrant referral for a total disability evaluation on an 
extraschedular basis.  As has been noted above, a vocational 
expert and a VA physician have opined that the veteran is not 
unemployable by reason of his service-connected seizure 
disorder.  The VA's physician who reviewed the veteran's 
record in September 2002 remarked that with the veteran's 
seizures having been under control for almost three years, he 
was employable, albeit, there was a recommendation that he 
avoid work with machinery or on heights.  The physician made 
reference to neurological examination in April 2002, which 
resulted in normal findings.  The Board concludes that there 
is no competent medical evidence which demonstrates that the 
veteran's service-connected disabilities alone preclude him 
from securing or following some form of substantially gainful 
employment.  There is no medical opinion that he is 
unemployable solely due to his service-connected 
disabilities.  Also, the evidence does not show that his 
disabilities have caused marked interference with employment, 
required frequent periods of hospitalization, or otherwise 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  


ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities is denied.  


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

